DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments overcome the previous 112 rejections. Therefore, the previous 112 rejections have been withdrawn.
Applicant mentions a terminal disclaimer being filed; however, the examiner does not see the terminal disclaimer on file. Therefore, the double patenting rejection is being maintained. 
Applicant’s amendments to independent claims 26 and 35 overcome the previous 103 rejections. Therefore, the previous 103 rejections has been withdrawn. However, upon further search and consideration, a new rejection has been made based on previously cited references in view of newly found reference, Li (US 20120271445 A1). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-22, 24-32, and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, and 9 of U.S. Patent No. 10,359,507. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 21, Patent ‘507 claims
transmitting a firing signal to a laser light source of a LIDAR sensor assembly to cause the laser light source to emit light toward a reference surface mechanically coupled to the LIDAR sensor assembly, the reference surface being part of a stationary portion of the LIDAR sensor assembly (the controller operative to transmit the firing signal in claim 1), the stationary portion comprising: 
a first support rib and a second support rib (ribs of claim 1); and 
an elongated spine extending between and coupled to the first support rib and the second support rib, the elongated spine serving as the reference surface (spine of claim 1); 
wherein the LIDAR sensor assembly further includes a rotatable assembly mechanically coupled to, and rotatable relative to, the stationary portion, the rotatable assembly comprising: 
an elongated chassis having an axis of rotation about which the rotatable assembly is rotatable, wherein the first support rib is rotatably coupled to a first end of the elongated chassis and the second support rib is rotatably coupled to a second end of the elongated chassis (elongated chassis of claim 1); 

detecting, based at least in part on the received signal, reflected light corresponding to reflection of the emitted light from the reference surface (the detection described in the receiving and calibrating of the controller in claim 1).
Regarding claims 22, 24, 26, 29, 32, 35-38, 40, see claims 1 and 9.
Regarding claims 25, 31, 39, see claim 7
Regarding claims 27, 28, see claim 4
Regarding claim 30, see claim 6
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 26, 28-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky (US 20100073664) in view of Li (US 20120271445 A1).
Regarding claim 26, Krasutsky teaches a LIDAR sensor assembly comprising: 
a rotatable assembly comprising: 
a chassis having an axis of rotation about which the rotatable assembly is rotatable (rotatable in elevation about the axis, dotted line coming out of 200, as described in paragraph 48; and turns in the horizontal plane about axis 403, as described in paragraph 49); 
a light source to emit light (paragraph 30; figure 3; component of sensor 103); 
a light sensor configured to produce a light signal in response to sensing reflected light corresponding to reflection of the light emitted by the light source (paragraph 46; 394; figure 3); and 
a stationary portion (115, 112, 106) to which the rotatable assembly is mechanically coupled to, and rotatable relative to, stationary portion having an opaque surface and configured to remain stationary as the rotatable assembly rotates (figures 1-2 and 4); 
a controller communicatively coupled to the light source and the light sensor, the controller being operative to: 
transmit a firing signal to the light source to cause the light source to emit light (paragraph 59); and 
receive a signal from the light sensor (paragraphs 46 and 59).  

    PNG
    media_image1.png
    783
    842
    media_image1.png
    Greyscale
\
    PNG
    media_image2.png
    538
    950
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    545
    841
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    861
    804
    media_image4.png
    Greyscale

Kratsutsky doesn’t explicitly teach the stationary portion disposed in at least a portion of a path of the light source.
Li teaches a stationary portion to which the rotatable assembly is mechanically coupled to, and rotatable relative to, the stationary portion having an surface disposed in at least a portion of a path of the light source and configured to remain stationary as the rotatable assembly rotates (paragraph 75; figure 4B).

    PNG
    media_image5.png
    722
    912
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kratsutsky such that it includes a stationary portion to which the rotatable assembly is mechanically coupled to, and rotatable relative to, the stationary portion having an opaque surface disposed in at least a portion of a path of the light source and configured to remain stationary as the rotatable assembly rotates in order to ensure the accuracy of device and measurements by performing a calibration of the system in the same environmental conditions that measurements are taken in. 
Regarding claim 28, the above combination comprises a mount for mounting the LIDAR sensor assembly, wherein the opaque surface comprises at least a portion of the mount (Kratsutsky, figures 1-4 and Li, figure 4B).
Regarding claim 29, in the above combination the stationary portion comprises: a first support coupled to a first end of the chassis; a second support coupled to a second end of the chassis; and an elongated member extending between and coupled to the first support and the second support; and wherein the elongated member serves as the opaque surface (since the calibration plate is an elongated member inside of a housing, which includes supports on both ends of the chassis; see Kratsutsky, figures 1-4 and Li, figure 4B).
Regarding claim 31, Krasutsky teaches the elongated spine comprises a mount for mounting the LIDAR sensor assembly to a vehicle (paragraphs 15 and 31; claim 21).  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky and Li as applied to claim 26 above, and further in view of Stephens (US 5808743 A).
Regarding claim 27, Kratsutsky doesn’t explicitly teach the opaque surface comprises a light diffuser.
Stephens teaches a similar assembly wherein the opaque surface comprises a light diffuser (column 8, lines 40-60).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the opaque surface comprises a light diffuser in order to measure a variety of targets including targets that have diffusive surfaces since they are readily present in the environment. 
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky and Li as applied to claim 26 above, and further in view of Sullivan (US 7894044 B1).
Regarding claim 33, Krasutksy teaches an outer housing at least partially enclosing the rotatable assembly, the outer housing comprising: a cap; and a main body (figure 4), and interposed between the cap and the main body (figure 3).
Krasutky doesn’t explicitly teach a ring lens interposed between the cap and the main body.  
Sullivan is directed to a similar invention and teaches a ring lens provides the benefit of focusing the desired light beams while maintaining a compact system (column 4, lines 1-20).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the outer housing comprises a ring lens interposed between the cap and the main body in order to have a more compact system.
Regarding claim 34, the above combination further comprises one or more trim pieces disposed between the ring lens and the opaque surface (see the trim pieces of the housing shown in Krasutsky, figure 4).
Claims 35-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky in view of Hukkeri (US 20100076710 A1) and Li.
Regarding claim 35, Krasutsky teaches a method comprising: 
transmitting a firing signal to a light source of a LIDAR sensor assembly to cause the light source to emit light (paragraph 30; figure 3; component of sensor 103), the stationary portion comprising: 
wherein the LIDAR sensor assembly further includes a rotatable assembly mechanically coupled to, and rotatable relative to, the stationary portion (115, 112, 106), the stationary portion configured to remain stationary as the rotatable assembly rotates (paragraph 46; 394; figure 3), the rotatable assembly comprising: 
a chassis having an axis of rotation about which the rotatable assembly is rotatable (rotatable in elevation about the axis, dotted line coming out of 200, as described in paragraph 48; and turns in the horizontal plane about axis 403, as described in paragraph 49);  

detecting, based at least in part on the received signal, reflected light corresponding to reflection of the emitted light (paragraphs 46 and 59).  
Krasutsky doesn’t explicitly teach the light source emits light toward a reference surface mechanically coupled to the LIDAR sensorSerial No.: 16/518,903-4-Atty Docket No.: P145-0051USC1Lee& Hayes Atty/Agent: David A. Divineassembly, the reference surface being part of a stationary portion of the LIDAR sensor assembly; an opaque surface disposed in at least a portion of a path of the light source; detecting reflected light corresponding to reflection of the emitted light from the reference surface.
Hukkeri is directed to a similar invention and teaches the light source emits light toward a reference surface coupled to the LIDAR sensorSerial No.: 16/518,903-4-Atty Docket No.: P145-0051USC1Lee& Hayes Atty/Agent: David A. Divineassembly, the reference surface being part of a stationary portion; an opaque surface disposed in at least a portion of a path of the light source; detecting reflected light corresponding to reflection of the emitted light from the reference surface (LIDAR sensors are 18, while the reference surface and opaque surface correspond to 26; paragraph 18 and figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasutsky such that the light source emits light toward a reference surface coupled to the LIDAR sensorSerial No.: 16/518,903-4-Atty Docket No.: P145-0051USC1Lee& Hayes Atty/Agent: David A. Divineassembly, the reference surface being part of a stationary portion of the LIDAR sensor assembly; an opaque surface disposed in at least a portion of a path of the light source; detecting reflected light corresponding to reflection of the emitted light from the reference surface. A person would be motivated to make this modification in order to ensure the LIDAR measurements are accurate by calibrating them with reference surfaces at known distances before making measurements.
The above combination doesn’t explicitly teach the coupling is mechanical.
Li teaches a stationary portion to which the rotatable assembly is mechanically coupled to, and rotatable relative to, the stationary portion having an surface disposed in at least a portion of a path of 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kratsutsky such that it includes a stationary portion to which the rotatable assembly is mechanically coupled to, and rotatable relative to, the stationary portion having an opaque surface disposed in at least a portion of a path of the light source and configured to remain stationary as the rotatable assembly rotates in order to ensure the accuracy of device and measurements by performing a calibration of the system in the same environmental conditions that measurements are taken in, while ensuring that the reference surface isn’t disturbed by unintentional movements.. 
Regarding claim 36, Krasutsky teaches causing rotation of the rotatable assembly about the axis of rotation (paragraphs 48-49).  
Regarding claim 38, in the above combination the transmitting, the receiving, and the detecting are performed responsive to a triggering event (as explained in the citations above, the triggering event corresponds to the emission of light beam).
Regarding claim 39, Krasutsky teaches the chassis comprises a mount for mounting the LIDAR sensor assembly to a vehicle (paragraphs 15 and 31; claim 21).  
Regarding claim 40, in the above combination the reference surface limits a detection angle of the LIDAR sensor assembly (as evidenced in the citations above, the reference surface limits a detection angle because it limits the ability to detect anything directly behind the reference surface since the reference surface is opaque).
Claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Krasutsky, Hukkeri, and Li as applied to claim 36 above, and further in view of Turner (US 20150057851 A1).
Regarding claim 37, the above combination comprises the transmitting, the receiving, and the detecting at least once per revolution of the rotatable assembly (since it rotates to calibrate, as explained in the cited portions and figures above).  
The above combination doesn’t explicitly teach repeating the transmitting, the receiving, and the detecting at least once per revolution of the rotatable assembly.
Turner teaches repeating the calibration process (paragraph 93).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises repeating the transmitting, the receiving, and the detecting at least once per revolution of the rotatable assembly in order to recalibrate the sensor when the user desires by rotating the sensor to the reference surface and calibrating again.
Allowable Subject Matter
Claims 21-25 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “ transmitting a firing signal to a laser light source of a LIDAR sensor assembly to cause the laser light source to emit light toward a reference surface mechanically coupled to the LIDAR sensor assembly, the reference surface being part of a stationary portion of the LIDAR sensor assembly, the stationary portion comprising: a first support rib and a second support rib; and an elongated spine extending between and coupled to the first support rib and the second support rib, the elongated spine serving as the reference surface; wherein the LIDAR sensor assembly further includes a rotatable assembly mechanically coupled to, and rotatable relative to, the stationary portion, the stationary portion configured to remain stationary as the rotatable assembly rotates, the rotatable assembly comprising: an elongated chassis having an axis of rotation about which the rotatable assembly is 
Claim 30 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a stationary portion to which the rotatable assembly is mechanically coupled to, and rotatable relative to, the stationary portion having an opaque surface disposed in at least a portion of a path of the light source and configured to remain stationary as the rotatable assembly rotates… the stationary portion comprises: a first support coupled to a first end of the chassis; a second support coupled to a second end of the chassis; and an elongated member extending between and coupled to the first support and the second support; and wherein the elongated member serves as the opaque surface (since the calibration plate is an elongated member inside of a housing, which includes supports on both ends of the chassis, wherein the elongated spine is substantially parallel to the axis of rotation of the chassis,” in combination with the other claimed limitations.
Claim 32 would be allowable if rewritten to overcome the double patenting rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a stationary portion to which the rotatable assembly is mechanically coupled to, and rotatable relative to, the stationary portion having an opaque surface disposed in at least a portion of a path of the light source and configured to remain stationary as the rotatable assembly rotates… wherein the stationary portion 
Additional Prior Art
US 20080106724 A1 reads, “It is further known to use laser scanners in which a laser beam is scanned over a monitored region, for example with a rotating mirror, and the respective distances are determined on the basis of the reflected light. A reference target can be positioned in a portion of the sector through which the laser beam is scanned, and it can even be positioned inside the housing for the monitoring device” (paragraph 8).
US 20120271445 A1 reads, “  [0075] FIGS. 4A and 4B illustrate an image capture system 200 for capturing the image mentioned above. Upon exit from the oven 16, the cured blanket 67 is led past this image capture system 200, typically under it. As noted above, longitudinal splits may divide the blanket in to multiple lanes as represented by lanes 202A, 202B, and 202C. A mounting bracket 204 is suspended from a horizontal rail 206 extending over the manufacturing line. The bracket 204 has two ends. A first end (to the right in FIG. 4B) includes a camera arm 210, on which are secured illumination lights 212 and at least one camera 214. A second end of the mounting bracket 204 includes a calibration arm 220 on which is mounted a calibration plate 222 having a calibration surface 224 facing the camera 214. Either the camera 214 can swing upward to capture a calibration image from the calibration plate surface 224. Motor 230 and gear box 232 are coupled to pivot shaft 218 to cause the rotation that pivots the cameras 214. The angle of view of each camera is represented by lines 234 extending from the camera lens which, depending on the thickness of the blanket 67, may overlap as shown.”

    PNG
    media_image5.png
    722
    912
    media_image5.png
    Greyscale

obvious to be on the same surface but that seems more like simply physical coupling as opposed to “mechanical coupling” US 20100076710 A1 reads, “[0022] Calibration object 24 may include one or more features 26 positioned at known relative locations. In one example, calibration object 24 may include features 26 positioned at different heights, at different distances from machine 10 and from each other, and at different angles relative to the reference location on machine 10. In addition, 
    PNG
    media_image6.png
    459
    882
    media_image6.png
    Greyscale

Chang (US 20130148096 A1) teaches mechanical coupling,

    PNG
    media_image7.png
    518
    712
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    560
    612
    media_image8.png
    Greyscale
 
US 20040051520 A1 reads, “[0013] Further provision is made for first distance sensor and second distance sensor to be coupled to one another in a fixed distance relationship and/or angular relationship during a checking procedure. For example, for linear displacement of the second distance sensor with respect to the object of reference there should be a rigid coupling with the first distance sensor. A correlated or synchronized movement of the two distance sensors is thereby automatically ensured. If a rotational movement of the second distance sensor relative to the object of reference is carried out, then a rotational movement of the first distance sensor relative to the object of measurement should also be correlated with the first aforementioned rotational movement.

[0058] An object of reference 72 prepared so as to correspond to an ideal workpiece is provided for checking such a bore 66. Accordingly, if the object of reference 72 and the object of measurement 68 exhibit no deviations in their characteristics, the object of measurement 68 with its bores 66 then fulfills all the requirements to be met by it.”

    PNG
    media_image9.png
    784
    937
    media_image9.png
    Greyscale

US 20070193798 A1 discloses first and second support ribs (414, 416, 418).

    PNG
    media_image10.png
    741
    889
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    792
    816
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    624
    731
    media_image12.png
    Greyscale

US 5988862 A reads, “The lens is mounted in an annular ring, which prevents it from rotating or misaligning while it is being translated.”
Hall (20110216304; cited by Applicant) discloses 

    PNG
    media_image13.png
    598
    837
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    976
    824
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    744
    790
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    805
    836
    media_image16.png
    Greyscale


US 8368876 B1 teaches a diffuser (330, 331)

    PNG
    media_image17.png
    770
    929
    media_image17.png
    Greyscale

US 20060131486 A1 reads, “[0056] In FIG. 6, a rotating prism type scanner system is used in conjunction with the sensor 10a of FIG. 1. The rotating scanner 70 is affixed to a rotatable housing 80 

    PNG
    media_image18.png
    507
    580
    media_image18.png
    Greyscale

US 8638446 B2 discloses

    PNG
    media_image19.png
    981
    619
    media_image19.png
    Greyscale

US 20110097014 A1 discloses

    PNG
    media_image20.png
    740
    872
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    870
    510
    media_image21.png
    Greyscale

US 20050219530 A1 discloses

    PNG
    media_image22.png
    576
    976
    media_image22.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877